Citation Nr: AXXXXXXXX
Decision Date: 08/31/21	Archive Date: 08/31/21

DOCKET NO. 210219-162789
DATE: August 31, 2021

ORDER

The claim of entitlement to payment of expenses for non-Department of Veterans Affairs (VA) medical services performed on July 12, 2020, is dismissed.

FINDING OF FACT

There currently exists no determination by the AOJ as to entitlement to the benefits sought on appeal.

CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) has no jurisdiction to review the claim, and it must be dismissed.  38 U.S.C. §§ 511(a), 7104(a).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, Morristown Emergency Medical Associates, is the provider of the medical services in question on July 12, 2020, and seeks payment for such services from VA.  In January 2021, the agency of original jurisdiction (AOJ) informed the appellant that its claim for payment of the expenses of such services had been processed, but that no payment was being made, as the time limit for filing had expired.  The appellant filed an appeal to the Board in February 2021; the appeal did not identify the date of the decision being appealed, but stated: "The claim was denied for timely filing," asserted that the claim had been timely filed, and requested reprocessing of the claim.  

In a May 2021 letter, the AOJ informed the appellant that it had rescinded its determination and that the appellant should refile its claims for payment using the authorization number and address given in the letter. 

Given this, there currently exists no determination by the AOJ as to entitlement to the benefits sought on appeal.  The Board therefore does not have jurisdiction to adjudicate the appeal, and it is dismissed.  See 38 U.S.C. §§ 511(a), 7104(a).

 

 

JONATHAN B. KRAMER

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Andrew Mack, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.